Case 8:19-cv-00475-WFJ-SPF Document 69 Filed 07/02/19 Page 1 of 6 PageID 1651



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 ALVA JOHNSON, individually and on
 behalf of all others similarly situated,

      Plaintiff,

 v.                                                 Case No. 8:19-cv-00475-T-02SPF

 DONALD J. TRUMP,
 in his individual capacity and
 DONALD J. TRUMP FOR
 PRESIDENT, INC.,

     Defendants.
 __________________________________/

      PLAINTIFF’S MOTION TO COMPEL ENTRY OF COURT-ORDERED ESI
        PROTOCOL AND SCHEDULE FOR AGREEING TO SEARCH TERMS

        Plaintiff respectfully moves this Court to enter an order governing the preservation, search,

management and production of electronically stored information (ESI) in the form filed with this

motion as a proposed order. Pursuant to Local Rule 3.01(g), Plaintiff certifies that she has been

meeting and conferring with Defendants regarding the form of an ESI protocol since May 30, 2019,

with the last attempted meet and confer communication occurring by phone on June 24, 2019 with a

follow-up email on June 25, 2019. Despite being notified on June 25, 2019 that Plaintiff would seek

relief from the Court if Defendant did not respond regarding the content of the ESI protocol by the

end of the day on June 25, 2019, Defendants’ counsel has still provided no response.

        The proposed ESI Order requires the parties to meet and confer within five business days of

entry of the order on search terms to govern their further document production. If the parties

cannot reach agreement by July 15, the Proposed Order would establish that Plaintiff’s search terms

shall be used.
Case 8:19-cv-00475-WFJ-SPF Document 69 Filed 07/02/19 Page 2 of 6 PageID 1652



        In an attempt to comply with the Court’s admonition for simplicity in this matter, Plaintiff

will keep the procedural recitations in this motion brief. As documented in detail in Plaintiff’s

Oppositions to Defendants’ Motions to Compel (Dkt. 63 and 64), Defendants initially agreed in the

parties’ Case Management Report filed May 5, 2019 to enter into a joint ESI protocol. Dkt. 36 at 6.

Plaintiff then sent a proposed ESI protocol to Defendants, through counsel, on May 30, 2019, in an

effort to agree on the mechanics of searching and handling ESI before any documents were

produced. See Zavareei Decl. in Opposition to Defendants’ Motion to Compel (Dkt. 64-1) ¶21 and

Exhibits 13, 15. On May 31, 2019, for the first time, Defendants’ counsel informed Plaintiff’s

counsel that they believed an ESI protocol was unnecessary. Dkt. 64-1, ¶ 24 and Exhibit 16. For the

next two weeks, Defendants’ counsel rebuffed Plaintiff’s repeated efforts to reach agreement on the

terms of a protocol. Dkt. 64-1 ¶¶24, 27-28, 31, 33-34, 39 and Exhibits 16, 19, 20, 23, 25, 26 and 30.

Throughout these communications, Plaintiff’s counsel maintained that an ESI protocol was

necessary and that the parties should attempt to agree on an ESI protocol without court

intervention. In a June 5, 2019 email to Defendants’ counsel, Plaintiff’s counsel communicated that

“[w]e already agreed to do an ESI protocol, and we need to have one in this case. This should be an

area we can work together on. It’s not something we should waste the Court’s time with.” Dkt. 64-1,

Exhibit 23.

        Nonetheless, Defendants’ counsel argued in front of this Court during the June 5, 2019

hearing that because the parties might not be able to agree to an ESI protocol, one would not be

necessary prior to Plaintiff’s document production. Transcript at 82:17-83:1. This Court disagreed

and made clear that “extracting emails” and agreeing to search terms “is an issue in these cases” and

that if there were any disagreements as to the specific terms of an ESI protocol the Court could

resolve them. Transcript at 83:2-83:11. In an email the following day, Plaintiff’s counsel reiterated

that “I must again insist that you adhere to our agreement to enter into an ESI protocol—as you


                                                   2
Case 8:19-cv-00475-WFJ-SPF Document 69 Filed 07/02/19 Page 3 of 6 PageID 1653



agreed in a signed filing with the Court. In response to your contention that such an agreement was

unnecessary yesterday in Court, Judge Jung disagreed with you. It is not enough to simply search

email files with random search terms. We take our obligations seriously and expect that Defendants

will as well.” Dkt. 64-1, Exhibit 26.

        On June 11, 2019, following Defendants’ continued refusal to agree to an ESI protocol,

Plaintiff’s counsel communicated that “we believe it is necessary to have a meet and confer

regarding the ESI Protocol and the Protective Order since it appears that you do not wish to

cooperate with us on either matter. Accordingly, we will need to file motions with respect to both

issues.” Dkt. 64-1, Exhibit 30. On June 12, Defendants’ counsel indicated for the first time that they

might agree to the protocol after all. Dkt. 64-1 ¶40 and Exhibit 33.

        On June 18, Ryan Stonerock, counsel for Defendant Trump, sent Plaintiff’s counsel an email

with proposed edits in redline form to the ESI protocol Plaintiff’s counsel had circulated twenty

days earlier, on May 30. Dkt. 64-1 ¶49 and Exhibit 37. Plaintiff’s counsel responded with further

edits to the ESI protocol the very next day. Dkt. 64-1 ¶51 and Exhibit 39. The following day, June

20, 2019, Plaintiff’s counsel sent an email with a list of proposed custodians whose ESI should be

searched, as well as a list of the search terms Plaintiff had used for the rolling production she

intended to begin making the next day, June 21, 2019. That June 20, 2019 email also included a

proposed list of search terms for Defendants to use in responding to Plaintiff’s document requests.

Dkt. 64-1 ¶56 and Exhibit 44.

        To date, Defendants have not responded substantively to Plaintiff’s counsel’s June 19, 2019

edits to the ESI protocol, or to their June 20, 2019 list of proposed search terms and custodians.

Instead, the parties’ counsel have exchanged more emails about Defendants’ lack of response,

beginning with an acrimonious email from Charles Harder on June 20 contending that Plaintiff’s

request for cooperation on the ESI protocol was an attempt to “hold hostage” a third extension that


                                                    3
Case 8:19-cv-00475-WFJ-SPF Document 69 Filed 07/02/19 Page 4 of 6 PageID 1654



Defendants had sought to respond to Plaintiff’s discovery requests. Dkt. 64-1 Exhibits 40-41;

Declaration of Hassan Zavareei filed concurrently with this motion (Zavareei Decl.”) ¶3 and Exhibit

1. Plaintiff’s counsel again asked for Defendants’ edits to the ESI protocol during a June 24, 2019

telephonic meet and confer, but Defendants’ counsel refused to provide a timetable for their

response. Zavareei Decl. ¶4. Plaintiff’s counsel asked one more time via email for Defendants’

further edits to, or agreement on, the terms of the ESI protocol, informing them that Plaintiff would

have to seek the Court’s assistance if they failed to respond. Zavareei Decl. ¶5 and Exhibit 2.

Defendants have still not responded.

        Accordingly, Plaintiff has prepared the proposed ESI order filed with this motion, which is

substantially similar to the version Plaintiff’s counsel sent to Defendants’ counsel on June 19, Dkt.

64-1 Exhibit 39. The proposed order differs from the previously circulated protocol in three major

ways: 1) it was converted from a stipulation to a proposed order; 2) custodians and sources of data

were added unilaterally by Plaintiff based on the email sent to Defendants’ counsel on June 20, Dkt.

64-1 Exhibit 44; and 3) various terms were made mandatory.

        Plaintiff regrets the need to bring this matter to the Court’s attention. Plaintiff’s counsel has

been attempting in good faith to resolve the parameters of an ESI protocol cooperatively with

opposing counsel for over a month without success. Given the 226,962 unique documents that have

resulted from the searches of Plaintiff’s electronic devices, and given the unknown (but likely large)

quantity of electronically stored information in the possession of the two defendants, Plaintiff

continues to believe that an ESI protocol is necessary to provide structure to the document

production process going forward.

        The parties also need to agree on search terms, and Plaintiff wants such an agreement to be

in place before Plaintiff’s production deadline of July 26. See Hatcher v. DeSoto County Sch. Dist. Bd. of

Educ., No. 2:13-cv-138-FtM-38DNF, 2013 WL 12357529, at *2 (M.D. Fla. Nov. 6, 2013) (granting


                                                     4
Case 8:19-cv-00475-WFJ-SPF Document 69 Filed 07/02/19 Page 5 of 6 PageID 1655



motion to compel defendant to conduct a search of electronically stored documents using the search

terms propounded by the plaintiff because “the Court is unsure how [the defendant] knows that it

has produced all relevant documents when it has not confirmed the search terms it used to obtain

documents nor objected to the search terms propounded by the Plaintiff”).Unfortunately, it appears

that a Court order with a firm deadline for reaching agreement may be necessary to restart the stalled

negotiations on this point. If the parties cannot reach an agreement by July 15, the Proposed Order

would require the Defendants to use Plaintiff’s proposed search terms.



            DATED: July 2, 2019                       Respectfully submitted,

                                                      /s/ Hassan A. Zavareei
                                                      Hassan A. Zavareei (pro hac vice)
                                                      Trial Counsel
                                                      Katherine M. Aizpuru (pro hac vice)
                                                      TYCKO & ZAVAREEI LLP
                                                      1828 L Street NW, Suite 1000
                                                      Washington, D.C. 20036
                                                      P: (202) 417-3667
                                                      F: (202) 973-0950
                                                      hzavareei@tzlegal.com
                                                      kaizpuru@tzlegal.com

                                                      Tanya S. Koshy (pro hac vice)
                                                      TYCKO & ZAVAREEI LLP
                                                      1970 Broadway, Suite 1070
                                                      Oakland, CA 94612
                                                      P: (510) 250-3298
                                                      F: (202) 973-0950
                                                      tkoshy@tzlegal.com

                                                      Janet Varnell (Fla. Bar No. 71072)
                                                      Brian W. Warwick, (Fla. Bar No. 0605573)
                                                      VARNELL & WARWICK, PA
                                                      P.O. Box 1870
                                                      Lady Lake, FL 32158-1870
                                                      P: 352-753-8600
                                                      F: 352-503-3301
                                                      jvarnell@varnellandwarwick.com
                                                      bwarwick@varnellandwarwick.com


                                                  5
Case 8:19-cv-00475-WFJ-SPF Document 69 Filed 07/02/19 Page 6 of 6 PageID 1656



                                          F. Paul Bland (pro hac vice)
                                          Karla Gilbride (pro hac vice)
                                          PUBLIC JUSTICE, P.C.
                                          1620 L Street NW, Suite 630
                                          Washington, DC 20036
                                          (202) 797-8600

                                          Jennifer Bennett (pro hac vice)
                                          PUBLIC JUSTICE, P.C.
                                          475 14th Street, Suite 610
                                          Oakland, CA 94612
                                          (510) 622-8150




                                      6
  Case 8:19-cv-00475-WFJ-SPF Document 69-1 Filed 07/02/19 Page 1 of 11 PageID 1657
                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 ALVA JOHNSON, individually and on
 behalf of all others similarly situated,

       Plaintiff,

 v.                                                  Case No. 8:19-cv-00475-T-02SPF

 DONALD J. TRUMP,
 in his individual capacity and
 DONALD J. TRUMP FOR
 PRESIDENT, INC.,

     Defendants.
 __________________________________/

      DECLARATION OF HASSAN ZAVAREEI IN SUPPORT OF PLAINTIFF’S MOTION TO
       COMPEL ENTRY OF COURT-ORDERED ESI PROTOCOL AND SCHEDULE FOR
                         AGREEING TO SEARCH TERMS

I, Hassan A. Zavareei, declare as follows:

        1.      I am a partner in the law firm of Tycko & Zavareei LLP and counsel of record for Plaintiff in

the above-captioned case. I am above the age of eighteen. I am admitted to this Court pro hac vice. I make this

declaration based on my personal knowledge and review of relevant records of my law firm. I could and would

testify competently to the matters set forth herein if called upon to do so.

        2.      I make this declaration in support of Plaintiff’s Motion to Compel Entry of a Court-Ordered

ESI Protocol and Schedule for Agreeing on Search Terms.

        3.      On June 20, I sent Charles Harder an email responding to his email of earlier that day in which

he had promised to provide further redline edits to the ESI protocol “in the near future.” I explained that this

vague promise was unacceptable given that Plaintiffs’ counsel intended to begin their rolling production of

documents the next day, June 21. A true and correct copy of my June 20 email is attached to this declaration as

Exhibit 1.
  Case 8:19-cv-00475-WFJ-SPF Document 69-1 Filed 07/02/19 Page 2 of 11 PageID 1658
     4.      On June 24, the parties met and conferred telephonically, and I again asked when Defendants’

counsel would provide edits on the ESI protocol I had sent on June 19. Defendants’ counsel provided no

timeline for their responsive edits.

        5.      On June 25, I again emailed Defendants’ counsel imploring that they respond with edits to the

ESI protocol by the end of that day so that we could agree on the metadata fields for the document production

that both sides had already begun. I offered to speak by phone about the issue if Defendants’ counsel believed

that would be helpful. A true and correct copy of my June 25 email is attached to this declaration as Exhibit 2.

        6.      To date Defendants’ counsel have not responded to my June 25 email, and have provided no

input on the ESI protocol beyond the one set of redline edits submitted on June 18.



             I swear under penalty of perjury that the foregoing is true and correct to the best of my

     knowledge. Executed this 2nd day of July, 2019 at Washington, D.C.



                                                           /s/ Hassan A. Zavareei

                                                            Hassan A. Zavareei
Case 8:19-cv-00475-WFJ-SPF Document 69-1 Filed 07/02/19 Page 3 of 11 PageID 1659




                   EXHIBIT 1
Case 8:19-cv-00475-WFJ-SPF Document 69-1 Filed 07/02/19 Page 4 of 11 PageID 1660


   From:                Hassan Zavareei
   To:                  Charles Harder
   Cc:                  Katherine Aizpuru; Janet Varnell; Jennifer Bennett; bwarwick@varnellandwarwick.com; Tanya S. Koshy; Paul
                        Bland; Karla Gilbride; Nicole Porzenheim; Melat Kiros; Ryan Stonerock; Henry Self; Steven Frackman; Dawn Siler-
                        Nixon; Tracey Jaensch
   Subject:             RE: Trump-Johnson: D. Trump Responses and Objections - attached
   Date:                Thursday, June 20, 2019 4:55:50 PM


   Charles,

   Thank you for your email. Your accusation that I am “holding hostage” your request for an
   extension and that I am “unprofessional” because I asked you get back to us in a timely manner
   on the ESI protocol is not well taken.

   Despite the fact that you cannot seem to meet your discovery obligations in a timely fashion, you
   have time to file motions to compel in the middle of meet and confer discussions arguing that we
   should produce documents immediately and that we should produce documents we do not even
   possess—which you would know if you had continued the meet and confer process as we
   requested. It should come as no surprise that responding to these premature motions takes
   resources away from our document review, which we are doing to try to meet your artificially
   imposed deadlines.

   To be clear, there is nothing improper or unprofessional on conditioning agreement on one thing
   to agreement on another. That is the nature of compromise—something we have been doing
   repeatedly for you, but which you have not reciprocated.

   Your vague assertions that we will be getting your redlines to the ESI protocol “in the near
   future,” are insufficient. We don’t even have agreement on how we are going to produce ESI and
   we plan on making our first production tomorrow. To be clear, if we do not have agreement on
   that format, and you object to the manner in which we make our production, we will not go back
   and do it again. I have never had so much difficulty with an attorney on such a basic issue.

   So I respectfully ask you to stop calling me names and tone down your rhetoric. My compromise
   offer still stands.

   Regards,

   Hassan
   ____________________________________________________________

   Hassan Zavareei ¦ Tycko & Zavareei LLP ¦ www.tzlegal.com
   1828 L Street, NW ¦ Suite 1000 ¦ Washington, DC 20036
   p 202.973.0910 (direct) ¦ f 202.973.0950

   This message is for the exclusive use of the addressee and contains confidential, privileged and non-disclosable information.
   If the recipient of this message is not the addressee, or a person responsible for delivering the message to the addressee, the
   recipient is prohibited from reading or using this message in any way. If you have received this message by mistake, please
   call us immediately and destroy the email message.


   From: Charles Harder <charder@harderllp.com>
   Sent: Thursday, June 20, 2019 4:31 PM
Case 8:19-cv-00475-WFJ-SPF Document 69-1 Filed 07/02/19 Page 5 of 11 PageID 1661


   To: Hassan Zavareei <hzavareei@tzlegal.com>
   Cc: Katherine Aizpuru <kaizpuru@tzlegal.com>; Janet Varnell <jvarnell@varnellandwarwick.com>;
   Jennifer Bennett <JBennett@publicjustice.net>; bwarwick@varnellandwarwick.com; Tanya S. Koshy
   <tkoshy@tzlegal.com>; Paul Bland <PBLAND@publicjustice.net>; Karla Gilbride
   <KGilbride@publicjustice.net>; Nicole Porzenheim <nporzenheim@tzlegal.com>; Melat Kiros
   <mkiros@tzlegal.com>; Ryan Stonerock <RStonerock@harderllp.com>; Henry Self
   <hself@harderllp.com>; Steven Frackman <sfrackman@harderllp.com>; Dawn Siler-Nixon <DSiler-
   Nixon@fordharrison.com>; Tracey Jaensch <TJAENSCH@fordharrison.com>
   Subject: Re: Trump-Johnson: D. Trump Responses and Objections - attached

   Mr Zavareei:  I already told you this morning that I will get you a redline to your draft ESI protocol in
   the near future. I don’t know when that will be because the attorneys who otherwise would be
   working on that have had to spend the past four hours preparing objections-only to plaintiff’s
   discovery request to the campaign, because you have repeatedly refused to grant us the
   professional courtesy of a simple 7-day extension. You seem to be holding hostage the extension,
   trying to trade it for something else. That is unprofessional and causing delay. If you would like us to
   turn to other matters, such as the ESI protocol, we are happy to do so, but will need the requested
   extension (this is my third request), otherwise we will have to continue working on the objections-
   only. Please let me know.

   Charles J. Harder
   HARDER LLP
   132 S. Rodeo Drive, Fourth Floor
   Beverly Hills, CA 90212
   (424) 203-1600
   www.HarderLLP.com

   Sent from iPhone; please excuse any typos.

   On Jun 20, 2019, at 1:02 PM, Hassan Zavareei <hzavareei@tzlegal.com> wrote:

         Thank you Charles. We can agree to a third extension if you agree to work with us to
         finalize the ESI protocol in the next couple days.
         ____________________________________________________________

         <image002.jpg>Hassan Zavareei ¦ Tycko & Zavareei LLP ¦ www.tzlegal.com
         1828 L Street, NW ¦ Suite 1000 ¦ Washington, DC 20036
         p 202.973.0910 (direct) ¦ f 202.973.0950

         This message is for the exclusive use of the addressee and contains confidential, privileged and non-
         disclosable information. If the recipient of this message is not the addressee, or a person responsible for
         delivering the message to the addressee, the recipient is prohibited from reading or using this message in any
         way. If you have received this message by mistake, please call us immediately and destroy the email
         message.


         From: Charles Harder <charder@harderllp.com>
         Sent: Thursday, June 20, 2019 1:51 PM
Case 8:19-cv-00475-WFJ-SPF Document 69-1 Filed 07/02/19 Page 6 of 11 PageID 1662


       To: Hassan Zavareei <hzavareei@tzlegal.com>; Katherine Aizpuru
       <kaizpuru@tzlegal.com>; Janet Varnell <jvarnell@varnellandwarwick.com>
       Cc: Jennifer Bennett <JBennett@publicjustice.net>;
       bwarwick@varnellandwarwick.com; Tanya S. Koshy <tkoshy@tzlegal.com>; Paul Bland
       <PBLAND@publicjustice.net>; Karla Gilbride <KGilbride@publicjustice.net>; Nicole
       Porzenheim <nporzenheim@tzlegal.com>; Melat Kiros <mkiros@tzlegal.com>; Ryan
       Stonerock <RStonerock@harderllp.com>; Henry Self <hself@harderllp.com>; Steven
       Frackman <sfrackman@harderllp.com>; Dawn Siler-Nixon <DSiler-
       Nixon@fordharrison.com>; Tracey Jaensch <TJAENSCH@fordharrison.com>
       Subject: Trump-Johnson: D. Trump Responses and Objections - attached

       Dear Counsel:

       Attached please find Donald J. Trump’s responses and objections to
       Plaintiff’s interrogatories, requests for admission and requests for
       production of documents.

       As stated in my email of earlier this week, the Campaign’s substantive
       responses are not yet ready. We again request an extension of an
       additional seven days to provide you with the substantive responses.
       Absent your agreement, we will serve only objections today, and
       substantive responses next week. We also expect to commence the
       production of responsive documents next week. However, the process of
       creating new files of only objections—to Plaintiff’s massive written
       discovery due today—will take us hours. We would prefer to use this time
       to complete the substantive responses and document production, rather
       than time-consuming busywork of creating new objections-only files.
       Thus, your failure to grant us the professional courtesy of an additional
       seven days will have the effect of increasing the time that it will take for
       us to provide you with substantive responses and documents, rather than
       decreasing the time. Please let us know if you will reconsider your
       decision and grant us the seven additional days to respond.

       Regarding the draft ESI Protocol, we expect to provide you with a further
       redline in the near future.

       Sincerely,

       Charles Harder



        <image004.jpg>      CHARLES J. HARDER
                            HARDER LLP
                            132 S. RODEO DRIVE, FOURTH FLOOR
                            BEVERLY HILLS CA 90212
                            TEL (424) 203-1600
                            CHARDER@HARDERLLP.com
Case 8:19-cv-00475-WFJ-SPF Document 69-1 Filed 07/02/19 Page 7 of 11 PageID 1663


                              www.HARDERLLP.com




       Confidentiality Notice: The information contained in this email and any attachments to
       it is intended only for the use of the intended recipient and may be confidential and/or
       privileged. If any recipient of this communication is not the intended recipient, the
       unauthorized use, disclosure or copying of this email and any accompanying
       attachments or other information contained herein is strictly prohibited, and may be
       unlawful. If you have received this communication in error, please immediately notify
       the sender by return email, destroy this email and any and all copies thereof (including
       any attachments) without reading them or saving them in any manner. Thank you.
Case 8:19-cv-00475-WFJ-SPF Document 69-1 Filed 07/02/19 Page 8 of 11 PageID 1664




                   EXHIBIT 2
Case 8:19-cv-00475-WFJ-SPF Document 69-1 Filed 07/02/19 Page 9 of 11 PageID 1665


   From:                Hassan Zavareei
   To:                  Charles Harder
   Cc:                  Katherine Aizpuru; Janet Varnell; Jennifer Bennett; bwarwick@varnellandwarwick.com; Tanya S. Koshy; Paul
                        Bland; Karla Gilbride; Nicole Porzenheim; Melat Kiros; Ryan Stonerock; Henry Self; Steven Frackman; Dawn Siler-
                        Nixon; Tracey Jaensch
   Subject:             RE: Trump-Johnson: D. Trump Responses and Objections - attached
   Date:                Tuesday, June 25, 2019 12:23:28 PM


   Charles,

   I am writing to follow up on this email and our conversation yesterday. I raised the ESI protocol
   yesterday and you said you could not give me any specifics on timing. Both sides have started
   producing documents and we still have not agreed to the metadata fields we will be producing.
   This is unacceptable. We have been holding off on filing a motion with the hope that we could
   reach an agreement. But unless you can assure us we will have your response to our last version of
   the ESI protocol sometime today, we will go ahead and file a motion. I am available to discuss
   again today if you think it would be beneficial.

   Thanks,

   Hassan

   ____________________________________________________________

   Hassan Zavareei ¦ Tycko & Zavareei LLP ¦ www.tzlegal.com
   1828 L Street, NW ¦ Suite 1000 ¦ Washington, DC 20036
   p 202.973.0910 (direct) ¦ f 202.973.0950

   This message is for the exclusive use of the addressee and contains confidential, privileged and non-disclosable information.
   If the recipient of this message is not the addressee, or a person responsible for delivering the message to the addressee, the
   recipient is prohibited from reading or using this message in any way.  If you have received this message by mistake, please
   call us immediately and destroy the email message.


   From: Charles Harder <charder@harderllp.com>
   Sent: Thursday, June 20, 2019 4:31 PM
   To: Hassan Zavareei <hzavareei@tzlegal.com>
   Cc: Katherine Aizpuru <kaizpuru@tzlegal.com>; Janet Varnell <jvarnell@varnellandwarwick.com>;
   Jennifer Bennett <JBennett@publicjustice.net>; bwarwick@varnellandwarwick.com; Tanya S. Koshy
   <tkoshy@tzlegal.com>; Paul Bland <PBLAND@publicjustice.net>; Karla Gilbride
   <KGilbride@publicjustice.net>; Nicole Porzenheim <nporzenheim@tzlegal.com>; Melat Kiros
   <mkiros@tzlegal.com>; Ryan Stonerock <RStonerock@harderllp.com>; Henry Self
   <hself@harderllp.com>; Steven Frackman <sfrackman@harderllp.com>; Dawn Siler-Nixon <DSiler-
   Nixon@fordharrison.com>; Tracey Jaensch <TJAENSCH@fordharrison.com>
   Subject: Re: Trump-Johnson: D. Trump Responses and Objections - attached

   Mr Zavareei: I already told you this morning that I will get you a redline to your draft ESI protocol in
   the near future. I don’t know when that will be because the attorneys who otherwise would be
   working on that have had to spend the past four hours preparing objections-only to plaintiff’s
   discovery request to the campaign, because you have repeatedly refused to grant us the
   professional courtesy of a simple 7-day extension. You seem to be holding hostage the extension,
Case 8:19-cv-00475-WFJ-SPF Document 69-1 Filed 07/02/19 Page 10 of 11 PageID 1666


   trying to trade it for something else. That is unprofessional and causing delay. If you would like us to
   turn to other matters, such as the ESI protocol, we are happy to do so, but will need the requested
   extension (this is my third request), otherwise we will have to continue working on the objections-
   only. Please let me know.

   Charles J. Harder
   HARDER LLP
   132 S. Rodeo Drive, Fourth Floor
   Beverly Hills, CA  90212
   (424) 203-1600
   www.HarderLLP.com

   Sent from iPhone; please excuse any typos.

   On Jun 20, 2019, at 1:02 PM, Hassan Zavareei <hzavareei@tzlegal.com> wrote:

         Thank you Charles. We can agree to a third extension if you agree to work with us to
         finalize the ESI protocol in the next couple days.
         ____________________________________________________________

         <image002.jpg>Hassan Zavareei ¦ Tycko & Zavareei LLP ¦ www.tzlegal.com
         1828 L Street, NW ¦ Suite 1000 ¦ Washington, DC 20036
         p 202.973.0910 (direct) ¦ f 202.973.0950

         This message is for the exclusive use of the addressee and contains confidential, privileged and non-
         disclosable information.  If the recipient of this message is not the addressee, or a person responsible for
         delivering the message to the addressee, the recipient is prohibited from reading or using this message in any
         way.  If you have received this message by mistake, please call us immediately and destroy the email
         message.


         From: Charles Harder <charder@harderllp.com>
         Sent: Thursday, June 20, 2019 1:51 PM
         To: Hassan Zavareei <hzavareei@tzlegal.com>; Katherine Aizpuru
         <kaizpuru@tzlegal.com>; Janet Varnell <jvarnell@varnellandwarwick.com>
         Cc: Jennifer Bennett <JBennett@publicjustice.net>;
         bwarwick@varnellandwarwick.com; Tanya S. Koshy <tkoshy@tzlegal.com>; Paul Bland
         <PBLAND@publicjustice.net>; Karla Gilbride <KGilbride@publicjustice.net>; Nicole
         Porzenheim <nporzenheim@tzlegal.com>; Melat Kiros <mkiros@tzlegal.com>; Ryan
         Stonerock <RStonerock@harderllp.com>; Henry Self <hself@harderllp.com>; Steven
         Frackman <sfrackman@harderllp.com>; Dawn Siler-Nixon <DSiler-
         Nixon@fordharrison.com>; Tracey Jaensch <TJAENSCH@fordharrison.com>
         Subject: Trump-Johnson: D. Trump Responses and Objections - attached

         Dear Counsel:

         Attached please find Donald J. Trump’s responses and objections to
         Plaintiff’s interrogatories, requests for admission and requests for
Case 8:19-cv-00475-WFJ-SPF Document 69-1 Filed 07/02/19 Page 11 of 11 PageID 1667


        production of documents.

        As stated in my email of earlier this week, the Campaign’s substantive
        responses are not yet ready. We again request an extension of an
        additional seven days to provide you with the substantive responses.
        Absent your agreement, we will serve only objections today, and
        substantive responses next week. We also expect to commence the
        production of responsive documents next week. However, the process of
        creating new files of only objections—to Plaintiff’s massive written
        discovery due today—will take us hours. We would prefer to use this time
        to complete the substantive responses and document production, rather
        than time-consuming busywork of creating new objections-only files.
        Thus, your failure to grant us the professional courtesy of an additional
        seven days will have the effect of increasing the time that it will take for
        us to provide you with substantive responses and documents, rather than
        decreasing the time. Please let us know if you will reconsider your
        decision and grant us the seven additional days to respond.

        Regarding the draft ESI Protocol, we expect to provide you with a further
        redline in the near future.

        Sincerely,

        Charles Harder



         <image004.jpg>        CHARLES J. HARDER
                               HARDER LLP
                               132 S. RODEO DRIVE, FOURTH FLOOR
                               BEVERLY HILLS CA 90212
                               TEL (424) 203-1600
                               CHARDER@HARDERLLP.com
                               www.HARDERLLP.com




        Confidentiality Notice: The information contained in this email and any attachments to
        it is intended only for the use of the intended recipient and may be confidential and/or
        privileged.  If any recipient of this communication is not the intended recipient, the
        unauthorized use, disclosure or copying of this email and any accompanying
        attachments or other information contained herein is strictly prohibited, and may be
        unlawful.  If you have received this communication in error, please immediately notify
        the sender by return email, destroy this email and any and all copies thereof (including
        any attachments) without reading them or saving them in any manner. Thank you.
Case 8:19-cv-00475-WFJ-SPF Document 69-2 Filed 07/02/19 Page 1 of 12 PageID 1668



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


   ALVA JOHNSON,
   Individually and On Behalf of Herself and All
   Others Similarly Situated,

             Plaintiff,

   v.                                                               Case No. 8:19-cv-00475-WFJ-SPF

   DONALD J. TRUMP,
   In His Individual Capacity and
   DONALD J. TRUMP
   FOR PRESIDENT, INC.,

         Defendant.
   ______________________________________/

                 [PROPOSED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED
                         INFORMATION AND PAPER DOCUMENTS

            1.      PURPOSE

            This Order will govern discovery of electronically stored information (“ESI”) and paper

  documents in the above-captioned case.

            2.      COOPERATION

            The parties are required to cooperate in good faith throughout the matter regarding discovery

  of ESI.

            3.      LIAISON

            Within five days of the entry of this Order, the parties must identify liaisons to each other who

  are and will be knowledgeable about and responsible for discussing their respective ESI that is

  potentially relevant. Each e-discovery liaison will be, or have access to those who are, knowledgeable

  about the technical aspects of e-discovery, including the location, nature, accessibility, format,

  collection, search methodologies, and production of potentially relevant ESI in this matter. The

  parties will rely on the liaisons, as needed, to confer about ESI and to help resolve disputes without




  {00101126;1}
Case 8:19-cv-00475-WFJ-SPF Document 69-2 Filed 07/02/19 Page 2 of 12 PageID 1669



  court intervention.

           4.      PRESERVATION

           The parties must discuss their preservation obligations and needs and must preserve

  potentially relevant ESI, which will be reasonable and proportionate. To reduce the costs and burdens

  of preservation and to ensure proper ESI is preserved, the potentially relevant ESI in each party’s

  respective possession, custody or control as of the date this litigation was commenced shall be

  preserved.

           The following types of ESI should be preserved: data on cell phones, laptop and desktop

  computers, tablets, and servers (including cloud-based servers).

            The parties shall preserve ESI for the following custodians:

           1.      Donald J. Trump

           2.      Karen Giorno

           3.      Lucia Castellano

           4.      Cassidy Dumbauld

           5.      Chess Bedsole

           6.      Charles (“Chad”) Tucker

           7.      Dennis Beavers

           8.      Jennifer Locetta

           9.      Susie Wiles

           10.     Tony Ledbetter

           11.     Nick Corvino

           12.     Beatriz “Bibi” Ramos

           13.     Stephen Bannon

           14.     Stephanie Grisham


  {00101126;1}                                        2
     [PROPOSED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION AND PAPER
                                        DOCUMENTS
Case 8:19-cv-00475-WFJ-SPF Document 69-2 Filed 07/02/19 Page 3 of 12 PageID 1670



           15.    Suzie Jaworowski

           16.    Elizabeth Mae Davidson

           17.    Mitch Tyner

           18.    Sidney Bowdidge

           19.    Matt Ciepielowski

           20.    Austin Browning

           21.    David Chiokadze

           22.    Corina Cotenscu

           23.    Alva Johnson

           24.    Head(s) of payroll for the Campaign

           25.    Person(s) responsible for making salary determinations for the Campaing

            The parties may agree to add or remove custodians as reasonably necessary. They shall take

  reasonable steps to preserve records in a form that will permit the collection and production of

  metadata referenced in Appendix A. Notwithstanding the foregoing, the parties may conduct non-

  ESI collection they believe is appropriate to locate ESI they can specifically identify without an ESI

  search, and acknowledge that certain metadata fields may not be preserved through such non-ESI

  collection. The parties will use their best effort to preserve all metadata and will produce the metadata

  for all ESI (including non-ESI collection electronic documents) in the same format, to allow the

  receiving party to easily identify any metadata fields that were lost during collection. To the extent a

  receiving party reasonably believes that the complete metadata for any ESI produced via non-ESI

  collection is discoverable in accordance with Fed. R. Civ. P. 26, the receiving party may request that

  the producing party locate and produce the file with the complete metadata for such file, and the

  producing party shall meet and confer in good faith to agree upon such production.




  {00101126;1}                                        3
     [PROPOSED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION AND PAPER
                                        DOCUMENTS
Case 8:19-cv-00475-WFJ-SPF Document 69-2 Filed 07/02/19 Page 4 of 12 PageID 1671



           5.      SEARCH TERMS AND TIME FRAME FOR SEARCHES

           Within five business days of the entry of this order, the parties will meet and confer about

  search terms, relevant time-frame and other factors to search ESI in order to identify ESI that is the

  appropriate subject of production in discovery, and avoid identification and production of ESI that is

  not the appropriate subject of discovery. Pursuant to their duty to cooperate and to reduce the burden

  in filtering out ESI that is not the appropriate subject of discovery, the parties will work together to

  agree on targeted search terms and/or search methods. To the extent necessary, the parties will

  modify search terms based on hit results to tailor the search terms appropriately. Such modification

  may include the right to add a search term(s) to ensure that responsive and relevant documents are

  produced. An agreement to run search terms is not an agreement to produce every document that

  hits on every search term. In the event that the parties cannot reach agreement on search terms by

  July 15, the search terms proposed by Plaintiff shall be used.

           6.      PRODUCTION FORMATS

           General Agreement

           The parties shall produce documents in native or TIFF image file format, as detailed below.

  If particular documents warrant a different format, the parties will cooperate regarding the mutually

  acceptable production of such documents in an alternative format. A party that receives a document

  produced in TIFF or other format may make a reasonable request to receive the document in its native

  format based on good cause, and the parties shall meet and confer in good faith regarding such request

           Production of Certain Files in Native Format

           Unredacted Excel documents or spreadsheets; unredacted PowerPoint documents or

  presentations containing animation, video, or sound; and audio or video files shall be produced in

  native format.

           Microsoft Word or other word-processing documents that contain tracked changes or


  {00101126;1}                                        4
     [PROPOSED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION AND PAPER
                                        DOCUMENTS
Case 8:19-cv-00475-WFJ-SPF Document 69-2 Filed 07/02/19 Page 5 of 12 PageID 1672



  comments; and structured files may be produced in native format. Alternatively, at the producing

  party’s option, they may be produced as TIFF images, as long as they contain the tracked changes and

  comments contained in the original.

           Structured Data

           The parties shall meet and confer regarding the production of structured data as needed.

           Image File Production Requirements

           Document images will be provided as single-page TIFF format, using Group 4 compression

  with at least 300 dots per inch (“dpi”) resolution. Images may be reduced by up to 10% to allow for

  a dedicated space for page numbering and other endorsements of documents. Images will be in black

  and white, unless color is necessary to understand the meaning of the document.

           All production items will be provided with a delimited data file or "load file," which will include

  both an image cross-reference load file (such as an Opticon file) as well as a metadata (.dat) file with

  the metadata fields identified below on the document level to the extent available. The load file must

  reference each TIFF in the corresponding production. The total number of documents referenced in

  a production's data load file should match the total number of designated document breaks in the

  Image Load files in the production.

           Each page of a document will be electronically saved into an image file. If a document is more

  than one page, the unitization of the document and any attachments will be maintained as it existed

  in the original form and reflected in the load file. The parties will make their best efforts to unitize

  documents correctly.

           Bates Numbering

           Each image shall be assigned a unique Bates number, unless there is a legitimate reason not to

  assign a unique Bates number to a document, in which case the parties shall meet and confer regarding

  the same.


  {00101126;1}                                          5
     [PROPOSED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION AND PAPER
                                        DOCUMENTS
Case 8:19-cv-00475-WFJ-SPF Document 69-2 Filed 07/02/19 Page 6 of 12 PageID 1673



           Metadata Production Requirements

           The parties shall provide the metadata fields for all ESI produced, to the extent such metadata

  exists, as noted above and described in Appendix A. The parties shall continue to meet and confer as

  needed regarding metadata fields.

           Confidentiality Designations

           If a particular paper document or ESI item qualifies for confidential treatment pursuant to any

  applicable federal, state, or common law (e.g., Personally Identifiable Information), or to the terms of

  a protective order entered by the Court in this case or a confidentiality stipulation entered into by the

  parties, the designation shall be branded on the document’s image at a location that does not obliterate

  or obscure any part of the underlying images. To the extent reasonably possible, this designation also

  should be included in the appropriate data field in the load file. Failure to comply with the procedures

  set forth in this Order, any protective order or confidential order, or any confidential stipulation shall

  not waive any protection or confidential treatment.

           De-Duplication

           A party is only required to produce a single copy of a responsive document. Parties may

  globally de-duplicate stand-alone documents or entire document families using hash value matching

  (such as MD5 or SHA-1 values). ESI that is not an exact duplicate may not be removed. To the extent

  the parties de-duplicate stand-alone electronic documents against an e-mail attachment, the

  attachment to the e-mail must be the document that is produced. If duplicate responsive documents

  are removed prior to production, the metadata of the produced documents will, to the extent

  reasonably possible, include the metadata of the removed documents (such as the names of everyone

  who had those documents prior to de-duplication).

           Production of Emails

           Parent-child relationships (the association between emails and attachments) will be preserved,


  {00101126;1}                                         6
     [PROPOSED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION AND PAPER
                                        DOCUMENTS
Case 8:19-cv-00475-WFJ-SPF Document 69-2 Filed 07/02/19 Page 7 of 12 PageID 1674



  and attachments to e-mails will not be eliminated from the parent e-mail. Email attachments will be

  consecutively produced with the parent email, and families will be associated using attachment range

  metadata.

           Production of Paper Documents

           A party may make paper documents available for inspection and copying in accordance with

  Fed. R. Civ. P. 34 or, additionally or alternatively, OCR paper documents if it chooses. Where OCR

  is used, the parties agree the following information shall be produced in the load file accompanying

  production of paper documents: (a) BegBates, (b) EndBates, (c) BegAttach, (d) EndAttach, (e)

  Custodian, (f) Confidentiality, and (g) Redacted (YIN). Additionally, the producing party will identify

  the bates number range(s) of any paper documents produced.

           Paper documents should be logically unitized for production to the extent reasonably

  practicable. Therefore, when scanning paper documents for production, distinct documents shall not

  be merged into a single record and single documents shall not be split into multiple records.

           Where the documents were organized into groups, such as folders, clipped bundles, and

  binders, this structure shall be maintained and provided in the load file to the extent reasonably

  practicable. The relationship among the documents in a folder or other grouping should be reflected

  in proper coding of the beginning and ending document and attachment fields to the extent reasonably

  practicable. The parties will make their best efforts to unitize documents correctly.

           Where a document, or a document group, such as folder, clipped bundle, or binder, has an

  identification spine or other label, the information on the label shall be scanned and produced as the

  first page of the document or grouping.

           The parties will utilize best efforts to ensure that paper records for a particular document

  custodian are produced in consecutive Bates stamp order.




  {00101126;1}                                       7
     [PROPOSED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION AND PAPER
                                        DOCUMENTS
Case 8:19-cv-00475-WFJ-SPF Document 69-2 Filed 07/02/19 Page 8 of 12 PageID 1675




           7.     DOCUMENTS PROTECTED FROM DISCOVERY

           Non-Waiver of Protection

           Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-product-protected

  document, whether inadvertent or otherwise, is not a waiver of privilege or protection from discovery

  in this case or in any other federal or state proceeding. For example, the mere production of privileged

  or work-product-protected documents in this case as part of a mass production is not itself a waiver

  in this case or in any other federal or state proceeding. Nothing in this paragraph shall require a party

  to produce documents that are protected from disclosure. This paragraph shall be interpreted to

  provide the greatest protection allowed by Federal Rule of Evidence 502, or otherwise permitted by

  law.

           Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a

  review of documents, ESI or information (including metadata) for relevance, responsiveness and/or

  segregation of privileged and/or protected information before production.

           Redactions

           Any redactions made by a party shall be identified as redacted within the “REDACTED”

  metadata field, and all redactions shall be logged on the privilege log with a notation stating the reason

  for the redaction. Each party reserves the right to object to any redaction and to seek an order from

  the Court requiring the producing party to produce an unredacted version after meeting and

  conferring in an attempt to agree to removal of the redaction.

           Privilege Logs

           Communications involving trial counsel or counsel of record in this action that post-date the

  filing of the complaint need not be placed on a privilege log. The parties agree to meet and confer to

  address undue burden related to this requirement. The privilege log will be produced within 30 days


  {00101126;1}                                         8
     [PROPOSED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION AND PAPER
                                        DOCUMENTS
Case 8:19-cv-00475-WFJ-SPF Document 69-2 Filed 07/02/19 Page 9 of 12 PageID 1676



  of substantial completion of the parties’ document production, and supplemented if necessary

  thereafter.

           “Clawback” of Documents

           Any party that inadvertently discloses or produces a document or ESI that it considers

  privileged or otherwise protected from discovery will give written notice to the receiving party,

  identifying the document or ESI in question, the asserted privilege or protection, and the grounds

  therefor.

           Upon receipt of notice of the assertion of privilege or protection over produced documents

  or ESI, the receiving party will:

           (a) to whatever extent it contests the assertion of privilege or protection, promptly so notify

  the producing party, and maintain the contested documents and ESI in confidence pending resolution

  of the contest by the parties or the Court; and

           (b) to whatever extent the receiving party does not contest the assertion of privilege or

  protection, promptly certify in writing to the producing party that it has returned or destroyed the

  applicable document(s) and/or ESI, and has made reasonably diligent efforts to identify and destroy

  each copy thereof and all information derived therefrom (normally reasonable diligence will not

  include disaster recovery media).

           In the event of a contested assertion of privilege or protection over produced documents that

  cannot be resolved amicably after meeting and conferring in good faith, the party asserting the

  privilege must bring the contest to the attention of the Court by motion.

           8.     MODIFICATION

           This Order may be modified by written agreement of the parties, a Stipulated Order of the

  parties or by the Court for good cause shown.




  {00101126;1}                                        9
     [PROPOSED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION AND PAPER
                                        DOCUMENTS
Case 8:19-cv-00475-WFJ-SPF Document 69-2 Filed 07/02/19 Page 10 of 12 PageID 1677



           9.     MISCELLANEOUS PROVISIONS

           a.     This Order shall not enlarge, reduce, or otherwise affect the scope of discovery in this

  action as imposed by the Federal Rules of Civil Procedure, the Local Rules and/or any other Court

  Orders. The parties reserve all rights to make objections when responding to document requests.

  Nothing in this Order establishes any determination as to either the temporal or subject matter scope

  of discovery in this case.

           b.     In the event of any dispute between the parties related to this protocol or if the parties

  are unable to reach agreement on any matters hereunder following their meet and confer efforts,

  including but not limited to with respect to the issues of Preservation (Section 4 hereto), Searches

  (Section 5 hereto), Production Format (Section 6 hereto) and Documents Protected from Discovery

  (Section 7 hereto), the parties shall submit the matter to the Court for determination.

           IT IS SO ORDERED.



  DATED: _______________


                                                           ___________________________
                                                           HON. WILLIAM JUNG
                                                           United States District Judge




  {00101126;1}                                        10
     [PROPOSED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION AND PAPER
                                        DOCUMENTS
Case 8:19-cv-00475-WFJ-SPF Document 69-2 Filed 07/02/19 Page 11 of 12 PageID 1678



                                    APPENDIX A
                          ESI PRODUCTION METADATA FIELDS

                   Field Name                         Content Specifications
   Author                                  Author field extracted from the metadata of a
                                           non-email document (Note: this does not
                                           include sender of an email. See “from” field.)
   BCC                                     BCC or blind carbon copy field extracted from
                                           an email message
   BeginAttachmentBates                    Unique number identifying the first page or
                                           first document of a document attachment(s)
   BeginBates                              Beginning Bates number of document
   CC                                      CC or carbon copy field extracted from an
                                           email message
   Company                                 Company name, present in Office documents
                                           and some PDFs
   CreateDate                              Date that a file was created (mm/dd/yyyy
                                           format)
   CreateTime                              Time that a file was created
   CustodianName                           Name of the custodian of the file(s) produced
                                           (last name, first name)
   DuplicateCustodians                     Identifies duplicate custodian sources for files
                                           excluded from production based on MD5 or
                                           SHA-1 hash de-duplication
   DuplicateFilenames                      If collected from multiple sources, the name of
                                           each additional file
   DuplicateOriginalFilepath               If collected from multiple sources, the filepath
                                           of each additional file
   EndAttachmentBates                      Unique number identifying the last page or last
                                           document of a document attachment(s)
   EndBates                                Ending Bates number of document
   Filename                                Filename of the original digital file name
   From                                    From field extracted from an email message
   Hash                                    MD5 or SHA-1 unique 32 or 40 character
                                           hexadecimal value, respectively.
                                           A "digital file fingerprint".
   ImageFilename                           Filename to produced PDF image
   ImagePath                               Path to produced PDF image
   LastAccessedDate                        The last time a document was opened. Maps to
                                           modified date.
   LastAccessedTime                        The last time a document was opened. Maps to
                                           modified date.
   LastModifiedDate                        Modification date(s) of a non-email document
   LastModifiedTime                        Modification time(s) of a non-email document
   LastPrintedDate                         The last time the document was printed
   LastPrintedTime                         The last time the document was printed
   NativeFilename                          Filename to produced native file
   NativePath                              Path to produced native file
   OCRPath                                 Path to OCR text file
   OCRTextFilename                         Filename to OCR text file
   OriginalFilepath                        Original filepath of the document

  {00101126;1}                            11
     [PROPOSED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION AND PAPER
                                        DOCUMENTS
Case 8:19-cv-00475-WFJ-SPF Document 69-2 Filed 07/02/19 Page 12 of 12 PageID 1679



   PageCount                               Number of pages in the document
   ParentID                                ID of the parent of the document
   ReceivedDate                            Received date of an email message
                                           (mm/dd/yyyy format)
   ReceivedTime                            Received time of an email message
   ReferenceID                             Cross-reference identifier (if needed)
   ReviewID                                Another identifier (if needed)
   SendDate                                Sent date of an email message (mm/dd/yyyy
                                           format)
   SendTime                                Sent time of an email message
   Subject                                 Subject (or "re" line) of an email
   Tags                                    Tags or codes added by users
   Title                                   Title of the document, present in Office
                                           documents and some PDFs
   To                                      To or Recipient field extracted from an email
                                           message




  {00101126;1}                            12
     [PROPOSED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION AND PAPER
                                        DOCUMENTS
